EXHIBIT 10.6
 
Mikojo Inc.
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
October 21, 2009 (the “Effective Date”), by and between Mikojo Inc., a Delaware
corporation (the “Company”), and Ian Evans (the “Consultant”).
 
WHEREAS, the Company desires consulting and similar services relating to the
Company’s business and products; and
 
WHEREAS, the Consultant desires to contract with the Company to perform such
services;
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter recited,
the sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1.           Project.  The Consultant will serve as a consultant to the Company
for a period commencing on the Effective Date and concluding upon the completion
of the project described in Exhibit A (the “Project”) unless earlier terminated
in accordance with Section 8 of this Agreement.
 
2.           Scope of Work.  The Consultant will perform the services set forth
in Exhibit A attached hereto (the “Services”).  Any additions to or
modifications of the Project or the Services will be set forth in writing and
will be signed by both parties.  The performance of services and the
compensation for such services necessary to the completion of such additions or
modifications will be governed by this Agreement unless otherwise described in a
written agreement of the parties.
 
3.           Fees and Expenses.
 
(a)           Consulting Fees.  The Company agrees to pay the Consultant for the
Services in accordance with the terms set forth in Exhibit B attached hereto.
 
(b)           Expense Reimbursement.  The Company agrees to reimburse the
Consultant for all reasonable, ordinary and necessary expenses incurred by the
Consultant in conjunction with the Services, consistent with the Company’s
standard reimbursement policy, in an amount not to exceed $200 in the aggregate
per month with the Company’s prior written approval.
 
4.           Payments.  The Company will pay each invoice submitted hereunder
within 30 days of receipt thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Noninterference.  During the term of this Agreement, and for 12
months thereafter, the Consultant will not directly or indirectly, without the
prior written consent of the Company, either on the Consultant’s own behalf or
on behalf of any third party, disrupt, damage, impair or interfere with the
business of the Company whether by way of interfering with or raiding Company’s
directors, officers, employees, agents, consultants, vendors, suppliers,
partners, customers, clients or other third parties with which the Company does
business, or in any manner attempting to persuade, solicit, recruit, encourage
or induce any such persons to discontinue their relationship with the Company.
 
6.           Confidentiality.
 
(a)           Definition.  For purposes of this Agreement, “Confidential
Information” means any information related to any aspect of the business of the
Company (including any person or entity directly or indirectly controlled by or
controlling the Company, or in which any of the aforesaid have at least a 50%
interest) which is either (i) information not known by the trade generally, even
though such information may be disclosed to one or more third parties pursuant
to agreements entered into by the Company, or (ii) is proprietary information of
the Company, whether of a technical nature or otherwise.  Confidential
Information includes “Inventions” (as defined below), any other inventions,
trade secrets, original works, findings, reports, disclosures, processes,
systems, methods, formulae, procedures, concepts, compositions, techniques,
drawings, models, diagrams, flow charts, research, data, devices, machinery,
copyrights, copyright applications, patents, patent applications, trademarks,
trademark applications, intellectual property, instruments, materials, products,
patterns, compilations, programs, techniques, sequences, designs, research or
development activities and plans, specifications, documentation, algorithms,
software, computer programs, source code, object code, mask works, costs of
production, contract forms, prices, pricing policies and similar financial data,
volume of sales, promotional methods, marketing plans and techniques, identities
of and information regarding customers, clients and personnel, lists of vendors
or suppliers, business plans, business opportunities, financial statements and
other financial information.  Confidential Information also includes the
confidential or proprietary information of the Company’s consultants, vendors,
suppliers, partners, customers, clients and other parties with which it does
business.
 
(b)           Nondisclosure.  The Consultant acknowledges that Confidential
Information is of great value to the Company.  Accordingly, the Consultant
agrees to hold all Confidential Information in confidence and not disclose, use,
copy, publish, summarize or remove from the premises of the Company any
Confidential Information.  Upon the expiration or termination of this Agreement,
the Consultant agrees (i) to promptly deliver to the Company all papers,
records, data, notes, drawings, files, documents, samples, devices, products,
equipment and other materials, including copies and in whatever form, relating
to the Company that the Consultant possesses or creates, whether or not
confidential or proprietary, (ii) to not disclose, use, copy, publish, summarize
or remove from the premises of the Company any Confidential Information, and
(iii) to promptly execute and deliver to the Company the “Termination
Certificate” attached hereto as Exhibit C.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Inventions and Original Works of Authorship.
 
(a)           Definition.  For purposes of this Agreement, “Inventions” means
any and all ideas and discoveries, including, without limitation, inventions,
trade secrets, original works of authorship, findings, reports, disclosures,
processes, systems, methods, formulae, procedures, concepts, compositions,
techniques, drawings, models, diagrams, flow charts, research, data, devices,
machinery, intellectual property, instruments, materials, products, patterns,
compilations, programs, techniques, sequences, designs, specifications,
documentation, algorithms, software, computer programs, source code, object code
and mask works, as well as improvements thereof or know-how related thereto,
whether copyrightable or patentable or not, which are made by the Consultant,
alone or in combination with others, either pursuant to the provision of
Services under this Agreement, or with the use of or as a result of access to
Confidential Information, including but not limited to any derivative work which
constitutes an improvement or modification to any tangible form of Confidential
Information, such as any design, drawing, or product that embodies Confidential
Information.
 
(b)           Ownership and Assignment.  All Inventions, and all documentation
and notes related thereto, made or conceived by the Consultant during the term
of this Agreement and specifically in performance of the services contemplated
hereunder, will, to the maximum extent permitted by law, be “works made for
hire” and will become and remain the sole and exclusive property of the
Company.  The Consultant will promptly notify the Company in writing of all
Inventions so conceived or made by the Consultant.  To the extent that ownership
of such Inventions does not automatically vest in the Company, the Consultant
hereby assigns and agrees to assign to the Company or its designees, without
further consideration, the Consultant’s entire right, title, and interest in and
to all Inventions made or conceived during performance of this Agreement,
including all rights to obtain, register, perfect, and enforce patents,
copyrights, mask work rights, and other intellectual property rights and
protections with respect thereto, whether or not patent or copyright
applications are filed thereon , except consultant does not give up his right to
keep the Mikojo trademark.
 
(c)           Power of Attorney.  During the term  of this Agreement and as
necessary thereafter, the Consultant will assist the Company (at the Company’s
expense) to obtain and enforce patents, copyrights, mask work rights, and other
forms of intellectual property protection on Inventions.  If the Company is
unable because of the mental or physical incapacity of the Consultant or for any
other reason to secure the signature of the Consultant to apply for or to pursue
any application for any United States or foreign letters patent or copyright
registrations covering Inventions assigned to the Company pursuant to
Section 7(b), then the Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as the Consultant’s agent
and attorney in fact, to act for and on the Consultant’s behalf and stead to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent or copyright
registrations thereon.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Moral Rights.  The Consultant also hereby irrevocably transfers
and assigns to Company, and agrees to irrevocably transfer and assign to
Company, and waives and agrees never to assert, any and all “Moral Rights” (as
defined below) that the Consultant may have in or with respect to any Inventions
made or conceived during performance of this Agreement, during and after the
term of this Agreement.  “Moral Rights” mean any rights to claim authorship of
any Invention, to object to or prevent the modification or destruction of any
Invention, to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is called or generally referred to as a “moral right.”
 
(e)           Patent Applications.  If the Company files an original United
States patent application covering any invention of which the Consultant is a
named inventor, the Consultant will receive an inventor’s fee of $100.
 
(f)           Further Assurances.  The Consultant will execute such documents as
the Company will reasonably require to evidence and confirm the transfer of
rights to the Company made under this Agreement.
 
8.           Termination.  Either party will have the right to terminate this
Agreement at any time upon written notice. In the event of any termination of
this Agreement, the Company will make payments to the Consultant for all work
performed in accordance with the terms and conditions of this Agreement up to
the date of termination, and the Consultant will immediately return to the
Company, without limitation, all documents, drawings and any other items of
whatever nature supplied to the Consultant by the Company or owned by the
Company pursuant to this Agreement.
 
9.           Survival.  Each and all of the terms, provisions and/or covenants
of each of Sections 5 through 22 of this Agreement will, for any and all
purposes whatsoever, survive the termination of this Agreement.
 
10.         Independent Contractor/Taxes.  Consultant is not an agent or
employee of the Company and has no authority to act on behalf of the Company or
to otherwise obligate or bind the Company by contract or otherwise.  Except as
required by a final determination by the Internal Revenue Service or state
taxing authority and upon due notice to the other party, the Consultant and the
Company agree to treat the Consultant as an independent contractor for tax
purposes and to file all tax and information returns and pay all applicable
taxes on that basis.
 
11.        Third Party Contracts.  The Consultant represents that except as
disclosed in writing to the Company, (a) there are no other contracts to assign
Inventions that are now in existence between any other party and the Consultant,
and (b) the Consultant has no employments, consultancies or undertakings which
would restrict or impair the Consultant’s performance of this
Agreement.  However, the parties agree that this Agreement constitutes a
non-exclusive consultancy and that nothing contained herein shall prevent the
Consultant from entering into any other employments, consultancies,
undertakings, or contracts to assign Inventions, provided that such other
arrangements shall be disclosed to Company by Consultant. The Consultant will
not improperly use or disclose any proprietary information or trade secrets of
any former or current employer or other third party.  The Consultant will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former or current employer or other third party unless
consented to in writing by such employer or such other third party.  If, in the
course of the Consultant’s performance of this Agreement, the Consultant
incorporates a prior Consultant-owned invention into a Company product, process
or machine, the Company is hereby granted and will have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicenses) to make, have made, modify,
use and sell such prior invention.
 
 
4

--------------------------------------------------------------------------------

 
 
12.           Assignment.  The rights and liabilities of the parties hereto will
bind and inure to the benefit of their respective successors, heirs, executors
and administrators, as the case may be; provided, however, that as the Company
has specifically contracted for the services to be provided by the Consultant
hereunder, the Consultant may not assign or delegate the Consultant’s
obligations under this Agreement either in whole or in part without the prior
written consent of the Company.
 
13.           Governing Law; Consent to Jurisdiction.  This Agreement will be
governed by, and construed in accordance with, the laws of the State of
California, excluding those laws that direct the application of the laws of
another jurisdiction.  The Consultant hereby submits to the sole jurisdiction
and venue of the courts of the State of California for purposes of any action or
proceeding relating to this Agreement.
 
14.           Injunctive Relief.  The Consultant acknowledges and agrees that
damages will not be an adequate remedy in the event of a breach of any of the
Consultant’s obligations under this Agreement. The Consultant therefore agrees
that the Company will be entitled (without limitation of any other rights or
remedies otherwise available to the Company and without the necessity of posting
a bond or other security) to obtain an injunction from any court of competent
jurisdiction prohibiting the continuance or recurrence of any breach of this
Agreement.
 
15.           Arbitration.  Except as contemplated by Section 14, any
controversy or claim arising out of, or relating to, this Agreement or the
breach of this Agreement will be settled by arbitration by, and in accordance
with the applicable Commercial Arbitration Rules of the American Arbitration
Association and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction.  The arbitrator(s) will have the right
to assess, against a party or among the parties, as the arbitrator(s) deem
reasonable, (a) administrative fees of the American Arbitration Association, (b)
compensation, if any, to the arbitrator(s) and (c) attorneys’ fees incurred by a
party.  Arbitration hearings will be held in San Mateo County, California.  The
provisions of California Code of Civil Procedure Section 1283.05 will apply to
any arbitration.
 
16.           Headings.  The headings in this Agreement are intended principally
for convenience and will not, by themselves, determine the rights and
obligations of the parties to this Agreement.
 
17.           Attorneys’ Fees.  The prevailing party in any suit brought to
enforce its rights under this Agreement will be entitled to reasonable
attorneys’ fees and costs.
 
 
5

--------------------------------------------------------------------------------

 
 
18.           Notices.  All notices, requests, demands, and other communications
required by, or made in connection with, this Agreement or the transactions
contemplated by this Agreement, will be in writing and will be deemed to have
been duly given on the date of delivery, if delivered in person, or three
business days after mailing if mailed by certified or registered mail, postage
prepaid, return receipt requested, addressed as follows:
 
If to the Company:
Mikojo Inc.
 
Attention:  James E Cates
 
1840 Gateway Drive, Suite 200
 
Foster City, CA 94404
   
If to the Consultant:
The address listed on the signature page hereto.

 
Such addresses may be changed, from time to time, by means of a notice given in
the manner provided in this Section 18.
 
19.           Severability.  If any provision of this Agreement is held to be
unenforceable for any reason, such provision will be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the
maximum extent possible.  In any event, all other provisions of this Agreement
will be deemed valid and enforceable to the full extent possible.
 
20.           Waiver.  The waiver of any term or condition contained in this
Agreement by any party to this Agreement will not be construed as a waiver of a
subsequent breach or failure of the same term or condition or a waiver of any
other term or condition contained in this Agreement.
 
21.           Counterpart and Facsimile Signatures.  This Agreement may be
executed in two or more counterparts, each of which will be deemed an original,
but all of which together will constitute one and the same instrument.  This
Agreement may be executed by facsimile signature (including signatures in Adobe
PDF or similar format).
 
22.           Entire Agreement; Modifications.  Except as otherwise provided
herein or in the exhibits hereto, this Agreement represents the entire
understanding among the parties with respect to the subject matter of this
Agreement, and this Agreement supersedes any and all prior and contemporaneous
understandings, agreements, plans, and negotiations, whether written or oral,
with respect to the subject matter hereof, including, without limitation, any
understandings, agreements, or obligations respecting any past or future
compensation, bonuses, reimbursements, or other payments to the Consultant from
the Company.  All modifications to the Agreement must be in writing and signed
by each of the parties hereto.
 
[Remainder of Page Intentionally Left Blank]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the Effective Date.


Company:
 
Mikojo Inc.
           
By:
/s/ James E. Cates           October 21, 2009
     
James E. Cates CEO                 Date
             
/s/ Ian Evans                    October 21, 2009
 Consultant:
 
Ian Evans                                                      Date
           
Address: 
             
Telephone:
             
Facsimile:
             
Email:
 

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PROJECT AND SCOPE OF SERVICES
 
The Consultant’s services to the Company will include, without limitation, the
following:
 
 
1.
Assisting the Company in developing business relationships , search scenarios,
key word identification and business strategies  appropriate for its business as
proposed to be conducted;

 
 
2.
General advice and assistance with respect to the Company’s advertising, ad
placement , business plan and IT infrastructure;

 
 
3.
General advice and assistance relating to the Company’s sales and marketing
strategy and plans; and

 
 
4.
Such other general consulting services relating to the foregoing as the
Company’s Chief Executive Officer or Board of Directors may request.

 
The Consultant will report to the Company’s Chief Executive Officer.  The
Consultant will provide services at the Consultant’s or the Company’s facilities
or at such other place as the Company and the Consultant may mutually determine.
 
The Company will not control in any way the methods used by the Consultant in
performing the Services.  The Consultant will at all times, and at the
Consultant’s own expense, maintain all facilities, equipment, and
instrumentalities required to perform the Services, including without
limitation, office space, computer, printer, internet connection, facsimile,
paper, office supplies and telephone.
 
This Agreement will terminate twelve months after the Effective Date, subject to
the ability of either party to terminate this Agreement pursuant to Section
8.  The parties hereto may extend the term of this Agreement by means of a
written instrument executed by each of them, including in counterparts.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
CONSULTING FEES
 
In recognition of the Company’s status as a startup that has not yet commenced
formal operations, the Consultant agrees not to accept any cash compensation for
the Services.  In lieu of cash compensation, the Company’s management will
recommend to the Company’s Board of Directors that the Consultant be granted a
non-statutory option under the Company’s 2009 Stock Option/Stock Issuance Plan
(the “Plan”) to purchase 200,000 shares of the Company’s Common Stock.  The
option will be immediately exercisable with respect to all of the shares
issuable there under, but the shares will be subject to a right of repurchase at
cost in favor of the Company upon termination of this Agreement for any
reason.  Such right of repurchase will lapse (i.e., vest) with respect to 6.25%
of the total number of shares three months after the Effective Date of this
Agreement and ratably monthly thereafter over an additional 45 months.  The
exercise price of the option will be the fair market value of the Company’s
Common Stock as of the date such option is granted (currently $0.01).
 
Any issuance, offer or sale of the Company’s shares (including shares issuable
upon exercise of the Consultant’s option) will be subject to compliance with
state and federal securities law and the terms of any underwriting, offering or
listing agreements.
 
Other than as set forth above, the Company will pay the Consultant no other
compensation, whether in cash or non-cash form, for the Services.
 
The Consultant and the Company acknowledge that the Company intends to seek
outside financing and to commence operations and that, after such time, the
Company will upon mutual agreement of the Consultant and the Company hire the
Consultant as the Company’s Sr. Manager of Business Development .  In such
event, the Company will offer the Consultant a salary yearly of $130,000, a
bonus plan outlined by the Board of Directors including stock options for
performance reviewed every six months and a cash severance benefits upon
termination without “Cause” (to be defined by the Company and the Consultant) of
three months, and such other terms and conditions as are customary for an
employee of the Company at such time.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
TERMINATION CERTIFICATE
 
This is to certify that I do not have in my possession, nor have I failed to
return, any papers, records, data, notes, drawings, files, documents, samples,
devices, products, equipment, designs, computer programs or other materials,
including copies and reproductions of any of the aforementioned items, in
whatever form, relating to Mikojo Inc. (the “Company”), whether or not
confidential or proprietary.
 
I further certify that I have complied with all the terms of the Consulting
Agreement by and between the Company and me dated as of October 21, 2009 (the
“Consulting Agreement”).
 
Moreover, I acknowledge and agree that, in compliance with the Consulting
Agreement, I will hold in confidence and will not disclose, use, copy, publish,
summarize or remove from the premises of the Company any “Confidential
Information” (as defined in the Consulting Agreement).
 
Date:  ____________________



 
Ian Evans

 
 
 

--------------------------------------------------------------------------------

 
 